Citation Nr: 0830500	
Decision Date: 09/09/08    Archive Date: 09/16/08

DOCKET NO.  07-24 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for lumbar spine 
injury.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 
1974.

This claim comes to the Board of Veterans' Appeals (Board) 
from a March 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in April 2007, a statement of the case was issued 
in July 2007, and a substantive appeal was received in August 
2007.  The veteran testified at a hearing before the Board in 
June 2008.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007). 

A service Report of Medical History for pre-induction 
purposes dated in October 1969 reflects that the veteran 
noted a history of back trouble.  A service Report of Medical 
Examination for separation purposes dated in June 1974 
reflects that the veteran's spine and other musculoskeletal 
were clinically evaluated as normal.  A service Report of 
Medical Examination for pre-induction purposes dated in 
October 1969 reflects that the veteran had high frequency 
hearing loss in both ears.  A service Report of Medical 
Examination for separation purposes dated in June 1974 
reflects no finding of hearing loss.  

The record does not contain an opinion that addresses the 
likelihood that the veteran's pre-induction back trouble and 
high frequency hearing loss were manifestations of any 
current disabilities.  This is clearly a medical question 
which must be addressed by medical personnel.  Under the 
circumstances, the Board believes that a VA examination with 
opinion is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for appropriate 
VA examinations to determine the nature 
and etiology of any current lumbar spine 
injury, bilateral hearing loss, or 
tinnitus.  The claims folder must be made 
available to the examiner(s) for review.  
Based on the examination findings and 
review of the record, the examiner(s) 
should offer opinions as to whether it is 
at least as likely as not (a 50 percent or 
greater probability) that the back trouble 
noted prior to induction was a 
manifestation of any current lumbar spine 
injury and whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the high frequency 
hearing loss noted prior to induction was 
a manifestation of any current bilateral 
hearing loss or tinnitus.  

2.  Thereafter, the RO should review the 
claim.  If the claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the veteran an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board.

The veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 
